Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is a response to Applicant’s Amendment and Remarks filed November 18, 2020.
	New claims 36 is acknowledged.  Claim 16 has been amended.
	Claims 16-36 are pending in the present application.
This application contains claims 29-35 drawn to an invention nonelected with traverse in the filed on May 8, 2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
Accordingly, claims 16-28 and 36 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Priority
Acknowledgment is made of the certified copy of Foreign Priority Application, EP16305985.0.

Abstract
In the previous Office Action mailed August 10, 2020, the Abstract was objected to for containing “said” terminology.  This objection is withdrawn in view of the amendment to the Abstract filed November 18, 2020 to remove “said” language.


Claim Rejections - 35 USC § 112
In the previous Office Action mailed August 10, 2020, claims 16-28 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection is withdrawn in view of the amendment to the claims filed November 18, 2020 to spell out the term, “IgG”.


Claim Rejections - 35 USC § 103
In the previous Office Action mailed August 10, 2020, claims 16, 17, and 28 were rejected under 35 U.S.C. 103 as being obvious over EP 1 918 372 A1 (hereinafter, “Miyakawa”) in view of Ahmad et al. (PLOS ONE, 2011 Vol. 6, page e27051) (hereinafter, “Ahmad”).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed August 10, 2020.  NOTE:  New claim 36 is drawn to subject matter 


Response to Arguments
In response to this rejection, Applicants argue that Miyakawa describes specific RNA aptamers able to bind to the Fc region of IgG and their use in purifying IgG.  Applicants argue that the Miyakawa aptamers do not bind to their protein target in a pH-dependent manner.  Applicants contend that this is evidenced by the conditions of binding and elution used in Miyakawa during purification of IgG, wherein Miyakawa describes the use of sepharose beads having anti-IgG aptamers thereon for purifying IgG from plasma.  Applicants assert that the beads were incubated with plasma, and plasma components not bound to the beads were washed away using a buffer at pH 7.6, therefore, the complex formed between IgG and the aptamers was stable at pH 7.6.  Applicants argue that the IgGs bound to the aptamers were then recovered using a neutral eluent, having the same pH as the washing buffer, but having a high concentration of EDTA, a divalent cation-chelating agent, well-known to disrupt the interaction between aptamers and their targets.  
Applicants argue that Miyakawa discloses aptamers that bind to IgG at a pH of about 7.6, and for which the dissociation with their protein target is obtained using chemical additives such as EDTA, not by modifying pH.  Applicants contend that Miyakawa does not describe nor suggest any aptamers that bind to IgG in a pH dependent manner. More precisely, Miyakawa does not describe any aptamer which specifically 
Applicants argue that Ahmad fails to cure the deficiencies of Miyakawa since Ahmad would not have led a skilled person from Miyakawa to the aptamers of the present invention, in particular because Ahmad is silent about aptamers binding to their protein target in a pH-dependent manner.  Applicants contend that Ahmad is a scientific publication relating to the SELEX process and improvements thereof. Ahmad sought aptamers having improved affinity for protein targets such as PDGF-BB, thrombin, and apoliprotein E3, i.e., aptamers suitable for use in therapy and diagnostics.  Applicants argue that Ahmad does not mention IgG as a protein target of interest. In other words, Ahmad does not disclose or suggest any aptamer which would specifically bind to IgG, much less in a pH dependent manner.  Applicants contend that in focusing on SELEX, Ahmad is totally silent about possible use of aptamers as affinity ligands in purification processes. Ahmad does not address recovering the protein target from its aptamer complex.  Applicants argue that indeed, Ahmad specifies that selections of aptamers with conventional SELEX process often fail to yield molecules with affinities suitable for molecular diagnostics or therapeutics and Ahmad proposes an improved SELEX process, namely Microfluidic SELEX. In that context, Applicants argue that Ahmad tested different pH for the SELEX selection step to identify aptamers directed against PDGF-BB.  Applicants assert that Ahmad showed that the pH used in the selection step of SELEX process affects the final affinity of the identified aptamers to their target.   Applicants assert that therefore, Ahmad does not describe any aptamer whose affinity for its protein 
Applicants argue that neither does Ahmad teach how to modulate the dissociation properties of the complex formed between the target and the aptamer. In particular, Ahmad does not teach a SELEX process capable of selecting aptamers that would bind to their protein target in a pH dependent manner.  Applicants contend that Ahmad is concerned with aptamers useful for diagnostics and therapeutics, not for purifying affinity ligands. Consequently, Ahmad provides no guidance regarding recovery of a protein target from an aptamer complex without denaturation.
Applicants argue that in contrast, the aptamer of the invention binds to IgG in a pH dependent manner since binding is obtained at an acidic pH below 6.5 and not at a pH higher than 6.5. The complex resulting from the interaction of the aptamer with IgG can be dissociated in very gentle conditions, by merely increasing the pH of the medium and thus without using stringent conditions which might alter IgG.  Applicants contend that the present invention relates to an aptamer that specifically binds to at least 2 subclasses of IgG, in particular IgG1, IgG2, IgG3 and IgG4, wherein the aptamer does not bind to IgG at a pH higher than 6.5 and binds to IgG at an acidic pH below than 6.5.  Thus, the aptamers of the invention bind to IgG in a pH-dependent manner.  Applicants assert that specifically, the aptamers display a high binding affinity for IgG at acid pH (i.e., pH below 6.5) but not in neutral or basic pH conditions (i.e., a pH above 6.5). Applicant 
Applicants assert that the aptamers of the invention are particularly suitable for use as affinity ligands in the purification of IgG, e.g., by affinity chromatography.  Applicants assert that when immobilized on a support, the aptamers of the invention selectively bind to and form a complex with the IgG with high affinity, in acidic pH conditions, wherein the IgG can be subsequently released using very gentle elution conditions, merely by shifting the pH of the medium above 6.5.  Applicants assert that such elution conditions advantageously do not alter the integrity of IgGs and avoid the use of detergents or additives such as EDTA.  Applicants add that the aptamers of the invention also specifically bind to several subclasses of human IgG and can retain the distribution of IgG’s subclasses when used as affinity ligand in the purification of polyclonal IgG from plasma.
Applicants conclude that Miyakawa and Ahmad fail to establish obviousness of the present invention as claimed. Accordingly, this ground of rejection should be withdrawn.
Applicant’s arguments, assertions, and contentions have been fully considered by the Examiner, but none are found persuasive because first, Applicant's argue against the references individually and points out what is not taught by each reference.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant is reminded that the test for obviousness is not whether the features of the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  Applicant’s arguments do not show how the combined teachings of the cited references and the knowledge/skills contained therein cannot render the rejected claims obvious. 
Further, it is noted that the instant rejection was not necessarily established based on Miyakawa teaching aptamers that bind to their protein target in a pH-dependent manner or Ahmad teaching IgG as a protein target of interest. Rather, the instant rejection was established on Miyakawa teaching an aptamer that specifically binds to at least 2 subclasses of human IgG selected from the group consisting of IgG1, IgG2, IgG3, and IgG4 and Ahmad teaching that the affinity of aptamers for their target proteins is correlated to the charge state of the protein, (i.e. dependent on the pH).  Particularly, Ahmad found that the binding affinities of aptamers is the highest when they were selected in acidic conditions.  As such, the combined references render the present claims obvious and Applicant's arguments against the references individually is therefore not found persuasive. 
Second, another issue is that the claims are drawn to an aptamer that specifically binds to at least 2 subclasses of human immunoglobulin G (IgG) selected from the group consisting of IgG1, IgG2, IgG3, and IgG4, wherein the aptamer does not bind to IgG at a pH higher than 6.5, and wherein the aptamer binds to IgG at an acidic pH below 6.5.  It is noted that the rejected claims do not recite any specific nucleotide sequence for the aptamer, wherein a nucleotide sequence is the structure that defines a nucleic acid aptamer. In the instant case, the only structural limitation recited in the rejected claims is “aptamer” that specifically binds to at least 2 subclasses of human IgG selected from the 
Applicant is reminded that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Further, the instant specification serves as evidence of record establishing this inherency.  Failure of those skilled in the art to contemporaneously recognize an inherent property (i.e. a biological mechanism of action) of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993).
Miyakawa discloses aptamers capable of binding different classes of IgG. See page 2, paragraphs [0003] and [0016], for example. Also, see Example 4/Table 2 which teaches RNA aptamers have binding affinity for subclasses of IgG, wherein SEQ ID NO:1 and SEQ ID NO:17 have binding affinity for IgG1, IgG2, and IgG4, and to a lesser extent IgG3..  “[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” Catalina Mkt. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). That is, “[f]rom the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.” (emphasis added). In re Papesch, 315 F.2d 381, 391 
Note that the Office does not have the facilities and resources to provide the factual evidence needed in order to determine and/or compare the specific activities of the instantly claimed aptamers of the claims versus the prior art’s aptamers disclosed by Miyakawa. In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed aptamer is different from the aptamers of Miyakawa such that Miyakawa’s aptamers cannot have the intended use/functionality, thereby establishing patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ2d 1922(PTO Bd. Pat. App. & Int. 1989).
Third, regarding Applicant’s arguments that Miyakawa discloses aptamers that bind to IgG at a pH of about 7.6, and for which the dissociation with their protein target is obtained using chemical additives such as EDTA, not by modifying pH this is not found persuasive because Applicant is reminded that the arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of inherently carry out the functionality as claimed in the present invention.
Forth, regarding Applicants arguments that Ahmad fails to cure the deficiencies of Miyakawa since Ahmad would not have led a skilled person from Miyakawa to the aptamers of the present invention, in particular because Ahmad is silent about aptamers binding to their protein target in a pH-dependent manner, this is not found persuasive because Ahmad shows in particular that acidic pH conditions favor the selection of aptamers with high binding affinities.  See page 3, second full paragraph and page 4, right column, lines 1-4.  Also see Figure 5 which shows that it was routine in the art to study the affinity of an aptamer pool at different/varying pH levels (e.g. pH 8.4 to pH 4.6).  Assuming arguendo that the aptamers of Miyakawa did not inherently possess the functionality and the ability to serve the intended use recited in the claims, given the teachings of Ahmad, a person of ordinary skill in the art, wanting to improve the aptamers of Miyakawa, would have incorporated the teaching of Ahmad and arrived at the presently claimed invention.  
Fifth, regarding Applicant’s argument that Ahmad does not teach a SELEX process capable of selecting aptamers that would bind to their protein target in a pH dependent manner, this is not found persuasive because the claims are not drawn to a method or process involving SELEX strategies to identify aptamers against human IgG.  
Lastly, regarding Applicant’s assertions that the aptamers of the invention are particularly suitable for use as affinity ligands in the purification of IgG, e.g., by affinity chromatography this too is not found persuasive because Applicant is reminded that the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the aptamer that specifically binds to at least 2 subclasses of human IgG selected from the group consisting of IgG1, IgG2, IgG3, and IgG4 taught and suggested by the combination of the Miyakawa and Ahmad is capable of binding to IgG at a pH higher than 6.5 and binds to IgG at an acidic pH below 6.5, and therefore meet the functionality as recited by Applicants, absent some evidence to the contrary.  It should be noted that new claim 36 is drawn to an aptamer that specifically binds to at least 2 subclasses of human immunoglobulin G (IgG) selected from the group consisting of IgG1, IgG2, IgG3, and IgG4, wherein the aptamer does not bind to IgG at a pH higher than 6.5, and wherein the aptamer binds to IgG at an acidic pH below 6.5, wherein the aptamers is suitable for use as an affinity ligand in the purification of IgGs.  Since this claim is drawn to an intended use, the arguments presently therein are applicable to new claim 36 as well. 

A person of ordinary skill in the art would have been motivated to modify the aptamer that specifically binds to at least 2 subclasses of human IgG of Miyakawa in a pH dependent manner for routine optimization of binding and elution during dissociation studies as taught by Ahmad.  
A person of ordinary skill in the art would have reasonably expected success to design the aptamer as presently claimed using the explicit teachings of Miyakawa combined with the teachings and motivation of Ahmad.  
In view of the foregoing, after consideration of all the evidence and facts, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.  


Double Patenting
In the previous Office Action mailed August 10, 2020, claims 16, 17, and 28 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-28 of copending Application No. 16/312,457 (reference This rejection is maintained for the reasons of record set forth in the previous Office Action mailed August 10, 2020.  


Response to Arguments
In response to this rejection, Applicants request that the rejection be held in abeyance until allowable subject matter is identified.  This request has been considered by the Examiner.  The present rejection will be held in abeyance until allowable subject matter is indicated.


Conclusion
Claims 18-27 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635